United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 00-3144
                                ___________

William Thurmond                       *
                                       *
      Plaintiff-Appellant,             *
                                       *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri
                                       *
William Wilkenloh and Karen            *
Wilkenloh, his wife, Individually      * [UNPUBLISHED]
and as Trustee of the Karen M.         *
Wilkenloh Revocable Living Trust       *
                                       *
      Defendants-Appellees.            *
                                  ___________

                          Submitted: April 11, 2001
                           Filed: October 5, 2001
                                ___________

Before WOLLMAN AND MURPHY, Circuit Judges, and GOLDBERG,1 Judge.
                        ___________

PER CURIAM.




      1
       The Honorable Richard W. Goldberg, Judge, United States Court of
International Trade, sitting by designation.
       Plaintiff-appellant, William Thurmond, appeals the district court’s2 order
granting defendants-appellees’ Motion for Summary Judgment. Thurmond brought
suit against the defendants-appellees claiming they were liable for the injuries he
sustained during a fall from the roof of their home while performing roof work.
Thurmond was employed at the time of the accident by an independent contractor
hired by the defendants-appellees. Subject matter jurisdiction was established by
diversity of citizenship. See 28 U.S.C. § 1332 (1994).

       Thurmond claims that the trial court erred by granting summary judgment
because a genuine issue of material fact existed as to whether Thurmond was
injured as a result of an inherently dangerous activity. We affirm the decision of the
district court.

       After a careful examination of the record, this Court finds that the trial court
did not commit error by granting the defendants-appellees’ Motion for Summary
Judgment. The trial court correctly determined, as a matter of Missouri law, that the
roofing work was not inherently dangerous. See Hatch v. V.P. Fair Foundation, Inc.,
990 S.W.2d 126, 136 (Mo. Ct. App. 1990) (“If . . . the trial court concludes the
activity does not involve some peculiar risk of harm, then the activity is not
inherently dangerous as a matter of law.”); Hofstetter v. Union Electric Co., 724
S.W.2d 527, 529-30 (Mo. Ct. App. 1986). Under Eighth Circuit Rule 47B, no further
commentary is warranted.

A true copy.

  Attest:

      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


      2
       The Honorable Jean C. Hamilton, Chief Judge, United States District Court for
the Eastern District of Missouri.
                                         -2-